Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al (US Pub 2018/0038704 A1), hereafter known as Nilsson.

For Claim 1, Nilsson teaches A system, comprising: 
a hardware processor; and ([0017], Figure 1)
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising: ([0017], Figure 1)
determining a route of a vehicle; (Figure 3, section 306, [0066], a route to the destination is identified.)
determining a current location of the vehicle on the route; ([0065], Figure 3 Step 304)
predicting a future location of the vehicle based on the route and current location; ([0049], in an example embodiment, the device specifically predicts a future location.  However, merely determining a route of the vehicle predicts many future locations of the vehicle.  You would reasonably predict that all locations on the route ahead of you are going to be future locations.  To this end, Figure 3, step 306 also predicts future locations.)
selecting one or more points of interest according to the future location of the vehicle, without human intervention; and (Figure 3, Step 312, [0068], the device selects points of interest according to the route (future locations))
displaying a respective photograph of each selected scenic location on a display of the vehicle.  (Figure 3, Step 316, [0068-0069], the device gathers information regarding the first point of interest, including photographs as a possibility, and in step 316, shows that information for the user in case they would like to change their route to include the point of interest).

For Claim 2, Nilsson teaches The system of claim 1, the method further comprising: 
displaying a map on the display of the vehicle; and (Figure 2, [0057])
displaying indicators of the points of interest on the map.  (Figure 2, [0056-0057])

For Claim 3, Nilsson teaches The system of claim 2, the method further comprising: 
receiving a user selection of one of the points of interest; ([0029])
determining a route to the one of the points of interest; and ([0028-0029]  The routing and recommendation engine can identify a route to the passenger’s destination with the POI as an intermediate destination.  This qualifies as a route to the point of interest.)
displaying the route to the one of the points of interest on the display of the vehicle.  (Figure 2, [0056], the display can show driver routing information).

For Claim 4, Nilsson teaches The system of claim 1, the method further comprising: 
selecting the one or more points of interest according to a profile of an occupant of the vehicle.  ([0043])

For Claim 6, Nilsson teaches The system of claim 1, the method further comprising: 
selecting the one or more points of interest according to criteria concerning the one or more points of interest.  ([0068])

For Claim 7, Nilsson teaches The system of claim 6, wherein the criteria include at least one of: 
a profile of an occupant of the vehicle; 
popularity;  SMRH:4832-5372-5342.3-- 41 --P A T E N T Docket No. 31EV-296846 (2019-231_P-A-3915) 
weather conditions; 
traffic levels; 
predicted times of arrival of the vehicle at the points of interest; and 
occurrence of natural disasters.  ([0068], the device selects a POI based on a user preference profile)

For Claim 8, Nilsson teaches A non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising: ([0017], Figure 1)
determining a route of a vehicle; (Figure 3, section 306, [0066], a route to the destination is identified.)
determining a current location of the vehicle on the route; ([0065], Figure 3 Step 304)
predicting a future location of the vehicle based on the route and current location; ([0049], in an example embodiment, the device specifically predicts a future location.  However, merely determining a route of the vehicle predicts many future locations of the vehicle.  You would reasonably predict that all locations on the route ahead of you are going to be future locations.  To this end, Figure 3, step 306 also predicts future locations.)
selecting one or more points of interest according to the future location of the vehicle, without human intervention; and (Figure 3, Step 312, [0068], the device selects points of interest according to the route (future locations))
displaying a respective photograph of each selected scenic location on a display of the vehicle.  (Figure 3, Step 316, [0068-0069], the device gathers information regarding the first point of interest, including photographs as a possibility, and in step 316, shows that information for the user in case they would like to change their route to include the point of interest).

For Claim 9, Nilsson teaches The media of claim 8, the method further comprising: 
displaying a map on the display of the vehicle; and (Figure 2, [0057])
displaying indicators of the points of interest on the map.  (Figure 2, [0056-0057])

For Claim 10, Nilsson teaches The media of claim 9, the method further comprising: 
receiving a user selection of one of the points of interest; ([0029])
determining a route to the one of the points of interest; and ([0028-0029]  The routing and recommendation engine can identify a route to the passenger’s destination with the POI as an intermediate destination.  This qualifies as a route to the point of interest.)
displaying the route to the one of the points of interest on the display of the vehicle.  (Figure 2, [0056], the display can show driver routing information)

For Claim 11, Nilsson teaches The media of claim 8, the method further comprising: 
selecting the one or more points of interest according to a profile of an occupant of the vehicle.  ([0043])
 
For Claim 13, Nilsson teaches The media of claim 8, the method further comprising: 
selecting the one or more points of interest according to criteria concerning the one or more points of interest.  ([0068])

For Claim 14, Nilsson teaches The media of claim 13, wherein the criteria include at least one of: 
a profile of an occupant of the vehicle;
popularity;  SMRH:4832-5372-5342.3-- 43 --P A T E N T Docket No. 31EV-296846 (2019-231_P-A-3915) 
weather conditions; 
traffic levels; 
predicted times of arrival of the vehicle at the points of interest; and 
occurrence of natural disasters.  ([0068], the device selects a POI based on a user preference profile)

For Claim 15, Nilsson teaches A method comprising: 
determining a route of a vehicle; (Figure 3, section 306, [0066], a route to the destination is identified.)
determining a current location of the vehicle on the route; (Figure 3, section 306, [0066], a route to the destination is identified.)
predicting a future location of the vehicle based on the route and current location; ([0049], in an example embodiment, the device specifically predicts a future location.  However, merely determining a route of the vehicle predicts many future locations of the vehicle.  You would reasonably predict that all locations on the route ahead of you are going to be future locations.  To this end, Figure 3, step 306 also predicts future locations.)
selecting one or more points of interest according to the future location of the vehicle, without human intervention; and (Figure 3, Step 312, [0068], the device selects points of interest according to the route (future locations))
displaying a respective photograph of each selected scenic location on a display of the vehicle.  (Figure 3, Step 316, [0068-0069], the device gathers information regarding the first point of interest, including photographs as a possibility, and in step 316, shows that information for the user in case they would like to change their route to include the point of interest).

For Claim 16, Nilsson teaches The method of claim 15, further comprising:
displaying a map on the display of the vehicle; and (Figure 2, [0057])
displaying indicators of the points of interest on the map.  (Figure 2, [0056-0057])

For Claim 17, Nilsson teaches The method of claim 16, further comprising:  SMRH:4832-5372-5342.3-- 44 --P A T E N T Docket No. 31EV-296846 (2019-231_P-A-3915) 
receiving a user selection of one of the points of interest; ([0029])
determining a route to the one of the points of interest; and ([0028-0029]  The routing and recommendation engine can identify a route to the passenger’s destination with the POI as an intermediate destination.  This qualifies as a route to the point of interest.)
displaying the route to the one of the points of interest on the display of the vehicle.  (Figure 2, [0056], the display can show driver routing information).

For Claim 18, Nilsson teaches The method of claim 15, further comprising: 
selecting the one or more points of interest according to a profile of an occupant of the vehicle.  ([0043])

For Claim 20, Nilsson teaches The method of claim 15, further comprising: 
selecting the one or more points of interest according to criteria concerning the one or more points of interest. ([0068])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in light of Hashizume et al (US Pub 2006/0069500 A1), hereafter known as Hashizume.

For Claim 5, Nilsson teaches The system of claim 4, the method further comprising: 
Selecting one or more points of interest (Figure 3, Step 312, [0068], the device selects points of interest according to the route)
Nilsson doesn’t teach selecting the one or more points of interest only when the route is not a route frequently traveled by the occupant.  
Hashizume, however, does teach giving certain information to the user only when the route is not a route frequently traveled by the occupant.  ([0009])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nilsson’s navigation system with Hashizume’s teaching of only providing additional information when the route is unknown to the user, because being made aware of points of interest seems most valuable on a trip and less valuable when doing chores or driving from home to work, and thus it would be unnecessary to provide information to the user when they were doing more mundane driving trips.

For Claim 12, Nilsson teaches The media of claim 11, the method further comprising: 
Selecting one or more points of interest (Figure 3, Step 312, [0068], the device selects points of interest according to the route)
Nilsson doesn’t teach selecting the one or more points of interest only when the route is not a route frequently traveled by the occupant.  
Hashizume, however, does teach giving certain information to the user only when the route is not a route frequently traveled by the occupant.  ([0009])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nilsson’s navigation system with Hashizume’s teaching of only providing additional information when the route is unknown to the user, because being made aware of points of interest seems most valuable on a trip and less valuable when doing chores or driving from home to work, and thus it would be unnecessary to provide information to the user when they were doing more mundane driving trips.

For Claim 19, Nilsson teaches The method of claim 18, further comprising: 
Selecting one or more points of interest (Figure 3, Step 312, [0068], the device selects points of interest according to the route)
Nilsson doesn’t teach selecting the one or more points of interest only when the route is not a route frequently traveled by the occupant.  
Hashizume, however, does teach giving certain information to the user only when the route is not a route frequently traveled by the occupant.  ([0009])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Nilsson’s navigation system with Hashizume’s teaching of only providing additional information when the route is unknown to the user, because being made aware of points of interest seems most valuable on a trip and less valuable when doing chores or driving from home to work, and thus it would be unnecessary to provide information to the user when they were doing more mundane driving trips.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suomela et al, US Pub 7,480567 B2, relates to detecting whether the user has traveled a particular route or not in the past.
Ehlers et al, US Pub 2014/0257693 A1, relates to route planning taking traffic into account.
OEL et al, US Pub 2016/0069697 A1, relates to picking points of interest and displaying them to the user.
Kahn et al, US Pub 9,618,343 B2, relates to using user profiles to select points of interest, and taking factors such as user intent, weather, and popularity into account.
Zavesky et al, US Pub 2018/0335308 A1, relates to directing the user to POI along the route to the destination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664